                    Case 19-10187-elf                     Doc 9         Filed 01/10/19 Entered 01/11/19 11:41:31                                      Desc Main
                                                                         Document     Page 1 of 3

 Fill in this information to identify the case:
 Debtor name RxSport Corp.
 United States Bankruptcy Court for the: EASTERN DISTRICT OF                                                                                      Check if this is an
                                                PENNSYLVANIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 2947 Felton Road                                                commerical real                                                                                          $34,691.51
 Partnership, LP                                                 estate lease
 c/o Eye Designs,                                                arrearages
 LLC
 220 W. 5th Avenue
 Trappe, PA 19426
 Bochetto and Lentz                                              legal fees                                                                                               $20,466.42
 Attn: George                    gbochetto@bochet
 Bochetto                        toandlentz.com
 1524 Locust Street              215-735-3900
 Philadelphia, PA
 19102
 Custom Electrical                                               electrician                                                                                              $14,513.89
 LLC                                                             charges
 Attn: David Groh                610-286-0406
 2412 Ridge Road
 Elverson, PA 19520
 David Segui                                                     loan                                                                                                     $75,000.00
 c/o Geier Financial
 Management                      443-472-4216
 2205 Warwick Way
 Suite 200
 Marriottsville, MD
 21104
 Elite Enterprises of                                            unsecured                                                                                                $29,440.00
 New York                                                        receivable
 247-44 90th Avenue                                              financing
 Bellerose, NY 11426
 Everest Business                                                unsecured                                                                                                $49,678.52
 Funding                                                         receivable
 5 West 37th Street                                              financing
 2nd Floor
 New York, NY 10018
 Forward Financing,                                              unsecured                                                                                                $30,139.57
 LLC                                                             receivable
 36 Bromfield Street                                             financing
 Second Floor
 Boston, MA 02108

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 19-10187-elf                     Doc 9        Filed 01/10/19 Entered 01/11/19 11:41:31                                       Desc Main
                                                                        Document     Page 2 of 3

 Debtor    RxSport Corp.                                                                                      Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Francis McLaughlin                                              unsecured loan                                                                                           $44,379.79
 416 Schoolhouse
 Road
 Pottstown, PA
 19465
 Gretz Beer                      Robert Gretz                    prior commercial                                                                                         $12,500.00
 Company                                                         lease
 2801 E. Township
 Line Road                       267-203-8974
 Hatfield, PA 19440
 Irving Falu                                                     unsecured loan                                                                                           $15,000.00
 C/Canario D16
 Urb. Parque
 Ecuestre
 Carolina, PR 00987
 Jay S. Brightman,                                               accounting                                                                                               $46,440.00
 CPA                                                             services
 JB Financial                    215-654-7940
 Management
 102 Conrad Lane
 North Wales, PA
 19454
 Kaplin Stewart                                                  legal fees                                                                                               $12,727.75
 Metloff Reiter &                mkaplin@kaplaw.c
 Stein                           om
 P.O. Box 3037                   610-260-6000
 Blue Bell, PA 19422
 Law Office of                                                   legal fees                                                                                               $13,579.10
 Bonnie Ostrofsky                Info@GBOlaw.com
 1417 Bethlehem                  215-233-5344
 Pike
 Flourtown, PA
 19031
 Leather Stocking                                                wood supplier                                                                                            $19,999.76
 359 Delaware Co.
 Hwy 11                          607-436-9082
 Oneonta, NY 13820
 MM Funding Group                                                unsecured                                                                                                $44,970.00
 114-116 Ditmas                                                  receivable
 Avenue                                                          financing
 Brooklyn, NY 11218
 Pedro Feliz                                                     unsecured loan                                                                                           $25,000.00
 6301 S. Hampshire
 Court
 Windermere, FL
 34786
 Pepper Hamilton                                                 legal fees                                                                                               $37,347.63
 3000 Two Logan
 Square                          215-981-4000
 Eighteenth and Arch
 Streets
 Philadelphia, PA
 19103

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 19-10187-elf                     Doc 9       Filed 01/10/19 Entered 01/11/19 11:41:31                                        Desc Main
                                                                       Document     Page 3 of 3

 Debtor    RxSport Corp.                                                                                      Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Resnick,                                                        accounting                                                                                               $51,185.00
 Amsterdam,                                                      services
 Leshner P.C.                    215-628-8080
 653 Skippack Pike
 Suite 300
 Blue Bell, PA 19422
 Steve Harrington                                                unsecured loan                                                                                         $100,000.00
 8212 Saint Martins
 Lane
 Philadelphia, PA
 19118-4121
 Total Rental / The                                              unsecured loan                                                                                           $49,749.92
 Party Center                    sales@thepartycen
 Attn: Chris Caba                ter.com
 480 West Pothouse               610-935-8368
 Road
 Phoenixville, PA
 19460




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
